Judge Roane
pronounced the Court’s opinion, that the bond given on suing out the attachment in the proceedings mentioned, was not so imperfect as to justify the judgment quashing said attachment; and that the defendant should have been permitted to give special bail, and plead to issue, as he offered to do in the Hustings Court.
Both Judgments were therefore reversed; and it was ordered that the cause be remanded to the Superior Gourt, and from thence to the Hustings Court, with di» *587rections to”permit "the defendant to give special bail, if the same shall be offered, and that the cause shall be proceeded in, to a final judgment.